UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 98.37% (Cost $427,347,920) Alabama 0.45% Birmingham Special Care Facilities Financing Authority Childrens Hospital 6.125 06/01/34 $2,000,000 2,027,560 Arizona 0.44% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06/01/21 2,150,000 22 Maricopa County Pollution Control Corp. El Paso Electric Compay Project, Series B 7.250 04/01/40 1,000,000 1,085,130 Phoenix Civic Improvement Corp. District, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07/01/28 1,000,000 899,500 California 16.71% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01/15/25 5,000,000 1,693,200 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A Zero 01/01/19 30,000,000 23,624,700 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 2,746,275 Madera County Certificates of Participation (D) 6.500 03/15/15 13,185,000 13,962,388 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 8,195,000 8,436,589 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,585,225 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 23,250 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/14 5,000,000 4,813,800 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/17 4,900,000 4,269,958 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/20 2,000,000 1,490,940 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 9,600,500 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 2,000,000 2,246,220 Colorado 3.58% Colorado Springs Utilities Revenue, Series C 5.250 11/15/42 2,825,000 2,849,719 Denver, Colorado City & County Airport Revenue, Series A 5.250 11/15/36 5,000,000 4,909,600 Northwest Parkway Public Highway Authority Highway Revenue Tolls, Prerefunded to 06-15-11, Series D 7.125 06/15/41 2,865,000 2,974,386 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 3,594,640 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 1,834,420 Connecticut 0.67% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 3,000,000 3,043,680 District of Columbia 3.16% District of Columbia 6.500 05/15/33 5,000,000 4,828,700 1 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value District of Columbia (continued) Metropolitan Washington DC Airports Authority Highway Revenue Tolls (D) Zero 10/01/33 $6,565,000 $1,465,177 Metropolitan Washington DC Airports Authority Highway Revenue Tolls (D) Zero 10/01/35 6,470,000 1,223,024 Metropolitan Washington DC Airports Authority Highway Revenue Tolls (D) Zero 10/01/36 7,250,000 1,271,288 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series A 5.250 10/01/44 4,500,000 4,249,530 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon Steps up to 6.500% on 10-1-16) (D) Zero 10/01/41 1,750,000 1,237,828 Florida 5.66% Bonnet Creek Resort Community Development District 7.250 05/01/18 1,000,000 911,220 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,240,395 Capital Projects Finance Authority College & University Revenue, Series G 9.125 10/01/11 690,000 602,715 Capital Trust Agency Seminole Tribe Convention, Prerefunded to 10-1-12, Series A (S) 8.950 10/01/33 3,000,000 3,435,300 Crossings at Fleming Island Community Development District Recreations Facilities Improvements, Series C 7.100 05/01/30 1,000,000 959,520 Hernando County, Criminal Justice (D) 7.650 07/01/16 500,000 590,460 JEA Electric System Revenue, Series Three - D-2 5.000 10/01/38 7,000,000 6,795,740 Miami-Dade County Aviation Revenue Miami International Airport , Series A-1 5.375 10/01/41 650,000 601,887 Miami-Dade County Aviation Revenue Miami International Airport, Series A 5.500 10/01/36 3,250,000 3,099,818 Orange County School Board School Improvements, Series A (D) Zero 08/01/13 5,000,000 4,784,500 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 2,200,000 2,557,830 Georgia 2.48% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 922,290 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 145,000 168,241 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 150,000 168,302 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01/01/17 60,000 69,277 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 955,000 1,062,418 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,765,000 5,268,327 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,525,120 Monroe County Development Authority Oglethorpe Power Corp., Series A 6.800 01/01/12 1,000,000 1,042,130 2 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Illinois 3.81% Chicago Board of Education, Series A (D) 5.500 12/01/30 $3,650,000 3,711,466 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 3,000,000 2,992,560 Illinois Development Finance Authority Edison Project (D) 5.850 01/15/14 3,000,000 3,244,140 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,592,040 Lake County Community Consolidated School District No: 24 (D) Zero 01/01/22 2,440,000 1,307,230 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03/01/33 1,000,000 1,117,140 Will County Community Unit School District No: 365 (D) Zero 11/01/21 5,780,000 3,254,313 Indiana 0.68% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,089,730 Kentucky 1.42% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,031,900 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10/01/21 1,770,000 2,023,517 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10/01/21 3,230,000 3,350,770 Louisiana 0.91% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,574,900 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A 6.500 11/01/35 1,500,000 1,526,745 Massachusetts 8.41% Commonwealth of Massachusetts, Series C (D) 5.500 12/01/24 8,000,000 9,390,720 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 Zero 07/01/26 13,595,000 6,344,379 Massachusetts Development Finance Agency Harvard University Series B 5.000 10/15/40 2,500,000 2,559,375 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12 Series B 9.200 12/15/31 3,500,000 4,077,150 Massachusetts Health & Educational Facilities Authority Partners HealthCare, Series C 5.750 07/01/32 85,000 85,428 Massachusetts State Department of Transportation Highway Revenue Tolls 5.000 01/01/37 5,000,000 4,689,650 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 75,000 75,373 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 10,775,000 10,790,624 Michigan 0.25% Detroit Water Supply System Revenue Water Revenue, Second Lien, Series B (D) 7.000 07/01/36 1,000,000 1,118,330 Missouri 0.66% Fenton Tax Increment Revenue Public Improvements, Prerefunded to 10-1-11 7.000 10/01/21 955,000 999,608 Missouri State Health & Educational Facilities Authority Children's Mercy Hospital 5.625 05/15/39 2,000,000 1,970,600 3 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Nebraska 2.26% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 $4,970,000 4,869,010 Nebraska Public Power District (D) 5.000 01/01/41 4,000,000 3,956,880 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 1,200,000 1,383,360 New Hampshire 0.28% New Hampshire Health & Education Facilities Authority Exeter Project 6.000 10/01/24 1,250,000 1,270,300 New Jersey 4.67% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 3,750,000 3,642,938 New Jersey State Turnpike Authority, Series E 5.250 01/01/40 4,500,000 4,466,610 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06/01/43 4,000,000 4,477,560 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06/01/39 5,000,000 5,652,700 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 3,420,000 2,847,800 New York 13.83% Brooklyn Arena Local Development Corp. Barclays Center Project 6.000 07/15/30 2,500,000 2,421,950 Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 972,420 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,067,240 New York City Industrial Development Agency 7 World Trade Center, Series A 6.250 03/01/15 2,000,000 1,999,980 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,497,150 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 5,000,000 5,039,750 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 7,856,720 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 2,995,000 3,052,294 New York City Transitional Finance Authority Income Tax Revenue, Series A (Zero Coupon steps up to 14.000% on 11-1-11) Zero 11/01/29 5,000,000 4,948,800 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,020,970 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 2,000,000 2,036,500 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 3,500,000 3,414,880 New York State Dormitory Authority College & University Revenue, Series B 7.500 05/15/11 145,000 147,155 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,448,325 New York State Dormitory Authority State University Education Facilities, Series A 5.500 05/15/19 1,000,000 1,128,350 4 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York State Housing Finance Agency College & University Revenue, Escrowed to Maturity, Series A 8.000 05/01/11 $245,000 $247,837 Port Authority of New York & New Jersey 144th Construction Project 5.000 10/01/29 3,500,000 3,552,675 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 8,700,000 8,032,101 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 6,025,000 6,035,423 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,564,400 Ohio 0.95% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06/01/24 4,325,000 3,232,851 Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11/01/32 1,000,000 1,078,080 Oklahoma 0.89% Grand River Dam Authority, Series A 5.250 06/01/40 2,000,000 1,990,940 Tulsa Municipal Airport Trust Trustees, Series A AMT (P) 7.750 06/01/35 2,000,000 2,044,540 Oregon 1.50% Clackamas County School District No. 12, Series B (Zero Coupon Steps up to 5.000% on 6-15-11) (D) Zero 06/15/28 5,630,000 5,691,029 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01/01/14 1,100,000 1,071,565 Pennsylvania 3.81% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11/15/28 3,500,000 2,364,110 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 897,660 Carbon County Industrial Development Authority Panther Creek Partners Project AMT 6.700 05/01/12 4,960,000 4,931,629 Luzerne County Industrial Development Authority Amern Water Company 5.500 12/01/39 1,000,000 960,870 Pennsylvania Turnpike Commission, Series C Zero 12/01/38 4,000,000 710,360 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,251,755 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,121,640 Puerto Rico 4.82% Commonwealth of Puerto Rico Income Tax Revenue (D)(P) 11.104 07/01/11 4,900,000 5,062,288 Puerto Rico Aqueduct & Sewer Authority Water Revenue (D) 6.000 07/01/11 200,000 203,890 Puerto Rico Aqueduct & Sewer Authority Water Revenue (D)(P) 11.227 07/01/11 3,300,000 3,428,370 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 2,171,525 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 3,173,880 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero Coupon Steps up to 6.750% on 8-1-16) Zero 08/01/32 4,000,000 3,234,960 5 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Puerto Rico (continued) Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08/01/41 $5,000,000 $4,503,900 Rhode Island 0.18% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05/01/22 900,000 831,591 South Carolina 3.87% Richland County International Paper Company AMT 6.100 04/01/23 3,325,000 3,333,745 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,219,780 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 8,000,000 7,939,040 South Dakota 1.10% Educational Enhancement Funding Corp., Series B 6.500 06/01/32 5,000,000 4,959,550 Texas 8.50% Bexar County Health Facilities Development Corp. Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07/01/32 1,000,000 1,080,170 Brazos River Authority TXU Energy Company, Series A AMT 8.250 10/01/30 2,000,000 639,980 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,374,989 Dallas Waterworks & Sewer System Revenue 5.000 10/01/35 5,000,000 5,052,950 Harris County Highway Revenue Tolls, Series C 5.000 08/15/49 5,000,000 4,732,050 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D) Zero 09/15/16 900,000 753,111 Lower Colorado River Authority 5.625 05/15/39 4,000,000 4,034,960 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 4,686,400 Mission Economic Development Corp. Allied Waste, Inc. Project, Series A AMT 5.200 04/01/18 1,000,000 1,015,470 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,228,258 North Texas Tollway Authority, Series A 6.000 01/01/25 3,000,000 3,139,950 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 5,656,192 Utah 0.16% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 635,000 714,826 Washington 0.41% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,867,755 Wisconsin 0.47% State of Wisconsin Series A 5.750 05/01/33 2,000,000 2,109,100 Wyoming 0.69% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,108,690 6 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Other 0.69% Charter MAC Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 $3,000,000 3,151,920 Short-Term Investments 0.60% (Cost $2,702,000) Par value Value Repurchase Agreement 0.60% Repurchase Agreement with State Street Corp. dated 2-28-11 at 0.010% to be repurchased at $2,702,001 on 3-1-11, collateralized by $2,750,000 Federal Home Loan Mortgage Corp., 1.250% due 9-30- 13 (valued at $2,760,313, including interest) 2,702,000 2,702,000 Total investments (Cost $430,049,920) 98.97% Other assets and liabilities, net 1.03% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.67% Assured Guaranty Corp. 1.39% Assured Guaranty Municipal Corp. 2.25% CIFG Holding Ltd. 0.46% Commonwealth Gtd. 0.71% Financial Guaranty Insurance Corp. 1.22% National Public Finance Guarantee Corp. 12.02% (H) Non-income producing - Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At 2-28-11, the aggregate cost of investment securities for federal income tax purposes was $427,319,556. Net unrealized appreciation aggregated $19,901,268, of which $31,511,397 related to appreciated investment securities and $11,610,129 related to depreciated investment securities. 7 John Hancock Tax-Free Bond Fund As of 2-28-11 (Unaudited) The portfolio had the following sector composition as a percentage of total net assets on 2-28-11: General Obligation 3% Revenue Bonds Transportation 20% Utilities 16% Education 8% Health Care 7% Water & Sewer 7% Development 6% Tobacco 5% Pollution 5% Airport 4% Facilities 1% Other Revenue 16% Short-Term Investments & Other 2% 8 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
